Carley, Justice.
After a jury trial, appellant was found guilty of malice murder and sentenced to life. His motion for new trial was denied and he appeals.1
1. Appellant enumerates the general grounds.
The evidence shows that, while appellant and his co-defendant were attempting to rob the victim, the co-defendant shot the victim. Appellant, with gun in hand, then fled with co-defendant. “[Vjiewing the evidence presented in the light most favorable to the [Sjtate, we conclude that a rational trier of fact could have concluded beyond a reasonable doubt that [appellant] was a party to the crime of murder. [Cit.]” Bowley v. State, 261 Ga. 278, 279 (1) (404 SE2d 97) (1991). See also Amerson v. State, 259 Ga. 484, 485 (1) (384 SE2d 392) (1989); Satterfield v. State, 256 Ga. 593, 594 (1) (351 SE2d 625) (1987); Hoerner v. State, 246 Ga. 374 (1) (271 SE2d 458) (1980); Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
2. Appellant
contends that the trial court erred in refusing to sever his *376case from that of his co-defendant, based upon the admission in evidence of a “similar crime” on the part of [the co-defendant]. The evidence in issue did not implicate [appellant] directly. The trial court gave appropriate limiting instructions to the jury, cautioning that the evidence could be considered only in regard to [the co-defendant]. There was no error.
Decided September 20, 1993.
Robert A. Maxwell, for appellant.
Lewis R. Slaton, District Attorney, Carl P. Greenberg, Assistant District Attorney, Michael J. Bowers, Attorney General, Susan V. Boleyn, Senior Assistant Attorney General, Rachelle L. Strausner, Staff Attorney, for appellee.
Hannah v. State, 261 Ga. 336, 337 (2) (404 SE2d 440) (1991).
Likewise, severance was not required simply because the co-defendant was charged with additional offenses which were not charged against appellant. See Ledbetter v. State, 202 Ga. App. 524, 525 (2) (414 SE2d 737) (1992); McIntosh v. State, 185 Ga. App. 612, 614 (4) (365 SE2d 454) (1988).

Judgment affirmed.


All the Justices concur.


 The crimes occurred on August 28, 1990. Appellant was indicted on March 10, 1992. The verdict was returned on May 6,1992. Appellant’s motion for new trial was filed on June 1, 1992, amended on February 10, 1993 and denied on February 11, 1993. Appellant’s notice of appeal was filed on March 11, 1993. The instant appeal was docketed on April 19, 1993 and submitted for decision on June 11, 1993.